Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered August 18, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced was legally insufficient to establish that the threat of the immediate use of force employed to prevent or overcome resistance to *545the retention of the property stolen occurred "immediately after the taking” (Penal Law § 160.00 [1]) is without merit (see, People v Johnstone, 131 AD2d 782; People v Brock, 125 AD2d 401; People v Dekle, 83 AD2d 522, affd 56 NY2d 835). Thompson, J. P., Brown, Lawrence and Eiber, JJ., concur.